       Case 5:20-cv-03278-TC-ADM Document 18 Filed 04/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 LAJUAN S.L. LOWERY,

        Plaintiff,

        v.                                                 Case No. 20-3278-TC-ADM

 SEAN FLYNN, ET AL.,

        Defendants.



                          NOTICE AND ORDER TO SHOW CAUSE

       To Plaintiff LaJuan S.L. Lowery, pro se:

       Lowery’s claims under 42 U.S.C. § 1983 stem from his arrest on April 24, 2019, during

which Lowery alleges Leavenworth Police Department officers violated his constitutional rights

by using their taser on him more than ten times and choking him until he became unconscious.

(ECF 5, at 2.) He describes his claims as encompassing police brutality, excessive force, and

discrimination. (Id. 4-5.)

       Lowery’s amended complaint includes in the case caption the City of Leavenworth and the

Leavenworth Police Department, but the pleading does not list these entities as party defendants

in the body of the complaint, and it does not make any factual allegations concerning these entities.

(ECF 5.) Lowery attached to his amended complaint a filing titled both “Grievance” and

“Amended Civil Rights Complaint Pursuant to 42 U.S.C. § 1983.” In it, he alleges that the

defendant officers’ actions “show discrimination toward mentally ill people by the Leavenworth

Police Department” and further alleges that the Leavenworth Police Department is responsible for

the conduct of its employees. (ECF 5-1, at 3.) He also alleges that because “the City of

Leavenworth, KS is where Leavenworth Police Department operate[s] . . . [it] must be held
       Case 5:20-cv-03278-TC-ADM Document 18 Filed 04/09/21 Page 2 of 2




responsible for the conduct of police officers[’] conduct toward their citizens.” (Id. at 4.) In other

words, Lowery’s claims against the City of Leavenworth and the Leavenworth Police Department

are premised on the actions of the defendant officers. But a defendant in a § 1983 claim cannot be

held liable only based on the existence of an employer-employee relationship. See Ashcroft v.

Iqbal, 556 U.S. 662, 676, (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”). Consequently, Lowery has not pleaded facts

sufficient to show any constitutional violation by the City of Leavenworth or the Leavenworth

Police Department.

       Therefore, the court orders Lowery to show cause in writing why his claims against the

City of Leavenworth and the Leavenworth Police Department should not be dismissed for failure

to state a claim by April 30, 2021.

       IT IS SO ORDERED.

       Dated April 9, 2021, at Topeka, Kansas.

                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge




                                                  2
